DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021 was filed after the mailing date of the Non-Final Rejection on 08/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-8 and 10-17 (renumbered as claims 1-16) are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (Currently Amended), Steinberg (Steinberg et al. as published on US 2018/0113200) teaches a system operating in a vehicle ([0015]; Figure 1A; ‘vehicle 110’), the system comprising: 
a lidar module ([0186] and [0557]-[0561]; Figure 1; ‘LIDAR system 100’) comprising: 
[0106], [0114] and [0118]; Figures 1 and 3), 
a scanner configured to direct the emitted pulses of light in accordance with a scan pattern to illuminate a field of regard of the lidar module ([0115], [0121] and [0127]; Figures 1-3; ‘scanning unit 104’), and 
a receiver configured to detect the emitted pulses of light scattered by one or more remote objects ([0118], [0121] and [0141]; Figures 1 and 4; ‘sensing unit 106’) to capture a set of lidar pixels of a scan frame, in a sequence defined by the scan pattern ([0199]-[0201] and [0241]-[0245]; Figures 6A-C and Figures 10A-C); 
a camera having a field of view that at least partially overlaps the field of regard of the lidar module ([0537]; Figure 29; ‘camera 2920’, ‘LIDAR 2914’); and 
a controller communicatively coupled to the camera and the lidar module ([0546] and [0645]), the controller configured to: 
cause the camera to capture a plurality of images while the receiver of the lidar module captures the set of lidar pixels of the scan frame ([0199]-[0201] and [0241]-[0245]; Figures 6A-C and 10A-C), 
align a first lidar pixel of the scan frame with one or more camera pixels of a first image of the plurality of captured images ([0199]-[0201] and [0241]-[0245]; Figures 6A-C and 10A-C), and 
align a second lidar pixel of the scan frame with one or more camera pixels of a second image of the plurality of captured images ([0199]-[0201] and [0241]-[0245]; Figures 6A-C and 10A-C).
	Steinberg failed nor further prior art search result on prior art to teach wherein the receiver comprises: 
an avalanche photodiode configured to produce an electrical-current pulse corresponding to a received pulse of light, the received pulse of light comprising light from one of the emitted pulses of light scattered by an object of the one or more remote objects, and 
a transimpedance amplifier configured to convert the electrical-current pulse into a voltage pulse that corresponds to the electrical-current pulse.
	Therefore, the independent claim 1 along with it intervenient dependent claims 2-8 and 10-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482